Name: 2010/57/: Commission Decision of 3 February 2010 laying down health guarantees for the transit of equidae being transported through the territories listed in Annex I to Council Directive 97/78/EC (notified under document C(2010) 509) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: politics and public safety;  health;  organisation of transport;  cooperation policy;  agricultural policy;  means of agricultural production;  tariff policy
 Date Published: 2010-02-04

 4.2.2010 EN Official Journal of the European Union L 32/9 COMMISSION DECISION of 3 February 2010 laying down health guarantees for the transit of equidae being transported through the territories listed in Annex I to Council Directive 97/78/EC (notified under document C(2010) 509) (Text with EEA relevance) (2010/57/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 9(1)(c) thereof, Whereas: (1) Article 4 of Directive 91/496/EEC provides that Member States are to ensure that consignments of animals from third countries are subjected to documentary and identity checks at border inspection posts in order to verify their subsequent destination, particularly in the case of animals in transit. Those border inspection posts are referred to in Annex II to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2). (2) Article 9(1) of Directive 91/496/EEC provides that Member States are to authorise the transit of animals from one third country to another third country or to the same third country, subject to certain conditions. In particular, point (c) of that Article provides that the checks referred to in Article 4 thereof show that the animals fulfil the requirements of Directive 91/496/EEC or, in the case of animals covered by the Directives referred to in Annex A to Council Directive 90/425/EEC (3), afford health guarantees that are at least equivalent to those requirements. (3) Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (4) is referred to in Annex A to Directive 90/425/EEC. Chapter III of Directive 90/426/EEC lays down the equivalent health guarantees for equidae. (4) Commission Decision 92/260/EEC of 10 April 1992 on animal health conditions and veterinary certification for temporary admission of registered horses (5) sets out model health certificates for the temporary admission of registered horses into the Union which take account of the different animal health situations in third countries. Those certificates provide for the health guarantees necessary for the transport of equidae from one third country, territory or part thereof to another third country or territory, or another part of the same third country or territory. The health guarantees in those certificates should be considered the reference conditions for the transit of equidae through the Union. (5) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species (6) provides that Member States are to authorise the temporary admission and importation of registered horses from the third countries of parts of those third countries listed in Annex I thereto. It also assigns third countries to sanitary groups depending on their animal health situation. Those sanitary groups should be taken into account for the transit of equidae through the Union. (6) Commission Decision 2008/907/EC of 3 November 2008 laying down health guarantees for the transport of equidae from one third country to another in accordance with Article 9(1)(c) of Council Directive 91/496/EEC (7) provides that equidae on their way from one third country to another third country must come from a third country listed in Annex I to Decision 92/260/EEC. It also provides that such equidae must be accompanied by a certificate entitled Transit certificate for the transport of equidae from one third country to another. That certificate takes account of the model health certificates set out in Decision 92/260/EEC. (7) Because the animal health guarantees for imports of equidae are at least as strict as those for temporary admission of registered horses, it is appropriate to authorise the transit of equidae being transported through the territories listed in Annex I to Directive 97/78/EC not only from those third countries, territories or parts thereof from which temporary admission of registered horses is authorised pursuant to Decision 2004/211/EC, but also from those third countries, territories or parts thereof from which permanent imports are authorised pursuant to that Decision. (8) In the interests of clarity of Union legislation, Decision 2008/907/EC should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorise the transit of equidae being transported through the territories listed in Annex I to Directive 97/78/EC from a third country, territory or part thereof to another, or to the same, third country, territory or part thereof provided that the equidae: (a) come from a third country, territory or part thereof from which the temporary admission or imports of registered horses are authorised as indicated respectively in columns 6 or 8 of Annex I to Decision 2004/211/EC; (b) are accompanied by an individual certificate entitled Animal health certificate for the transit of equidae as provided for in paragraph 2. 2. The animal health certificate for the transit of equidae shall comprise: (a) Sections I, II and III of the appropriate specimen animal health certificate set out in Annex II to Decision 92/260/EEC, except the requirements for equine viral arteritis in point (e)(v) of Section III, corresponding to the sanitary group to which the third country, territory or part thereof of dispatch is assigned in accordance with the indication in column 5 of Annex I to Decision 2004/211/EC; and (b) in addition to the requirements of point (a), the following Sections IV and V: IV. Equidae coming from: ¦ (Insert third country/territory of dispatch) and proceeding to: ¦ (Insert third country/territory of destination) V. Stamp and signature of the official veterinarian: ¦ 3. In the case of registered horses, by way of derogation from point 2(a), the list of third countries in the third indent of point (d) of Section III of the specimen animal health certificates A to E set out in Annex II to Decision 92/260/EEC shall be replaced by the list of third countries, territories or parts thereof assigned to sanitary groups A to E in column 5 of Annex I to Decision 2004/211/EC. Article 2 Decision 2008/907/EC is repealed. Article 3 The Decision is addressed to the Member States. Done at Brussels, 3 February 2010. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) OJ L 224, 18.8.1990, p. 29. (4) OJ L 224, 18.8.1990, p. 42. (5) OJ L 130, 15.5.1992, p. 67. (6) OJ L 73, 11.3.2004, p. 1. (7) OJ L 327, 5.12.2008, p. 22.